DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 18 in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden imposed on the Examiner and a restriction would contribute to the overall backlog of applications at the USPTO.  This is not found persuasive because there clearly is a search burden between each of the restricted groups.  The apparatus claims are directed to a device for generating pressure pulses comprising a valve member and a piston member with additional limitations directed to each of the valve member and piston member.  The method claims are directed to a method of generating pressure pulses with a list of steps as outlined by claim 17.  There is clearly a different scope between each of the claim sets and has been identified in the original restriction requirement mailed on 8/03/2022.  Additionally, the Examiner acknowledges the Applicant’s concern towards the backlog of applications at the USPTO.  However, this argument is based on opinion and not based on any rules or laws outlined in the MPEP to provide a reason that the restriction is not proper.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orientation wherein the valve member and the piston member are positioned concentrically must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 14 and 18 are objected to because of the following informalities:  
At the end of claim 14, please add a period “.” for punctuation.
Claim 18 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation of “wherein the mechanical connection has a transmission ratio selected from a ratio of 1:1 and a ratio that is different than 1:1” is indefinite.  It is not clear how the ratio can be 1:1 and also be different that 1:1.  Please amend the claim accordingly.
Regarding claim 11, the limitation of “wherein the relative position is altered in a manner to create a frequency modulated pressure signal upstream the passageway with multiple frequencies” is indefinite.  It is not clear what manner the Applicant is intending to recite.  The Examiner recommends removing the phrase “in a manner” from the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collette (US 7,319,638).
	Regarding claim 1, Collette discloses a device for generating pressure pulses (Fig. 7), the device comprising: a valve member (158) disposed in a fluid passageway (the fluid passageway from 36 to 162), the fluid passageway including a restriction (the restriction between 160 and 36), the valve member movable by an actuator (the assembly including 142, 144, 146, 152 and 154) relative to the restriction to generate a pressure pulse in a fluid in the fluid passageway based on varying a relative position between the valve member and the restriction and creating a differential pressure across the fluid passageway, the differential pressure applying a first force (the force on 158 generated by the pressure in 36) on the valve member (Col. 7, line 53 through Col. 8, line 29; see how the actuator controls movement of the valve member between the open and closed position based on pressure sensed by 136); and a piston member (136) in hydraulic communication with the differential pressure, the differential pressure applying a second force (the force on 136 generated by the pressure in 36) on the piston member, the piston member having a locomotive mechanical connection to the valve member. (Col. 7, line 53 through Col. 8, line 29; see how the piston member and valve member oscillate back and forth during operation)
	Regarding claim 2, Collette further discloses the device of claim 1, wherein the mechanical connection is configured to transmit the second force to the valve member and apply the second force in a direction opposite the first force. (Col. 7, line 53 through Col. 8, line 29; Fig. 7)
	Regarding claim 3, Collette further discloses the device of claim 1, wherein the mechanical connection is configured to transmit the first force to the piston member and apply the first force in a direction opposite the second force. (Col. 7, line 53 through Col. 8, line 29; Fig. 7)
	Regarding claim 4, Collette further discloses the device of claim 1, wherein the mechanical connection is configured to alternately reverse the direction of the first force and the second force. (Col. 7, line 53 through Col. 8, line 29; Fig. 7)
	Regarding claim 5, Collette further discloses the device of claim 1, wherein the mechanical connection includes one of: a rocker lever mechanism, a rack and pinion gearbox, a crank device, a cam device, a wobble plate, and a hydraulic linkage. (the mechanical connection in Fig. 7 is a rocker lever mechanism)
	Regarding claim 7, Collette further discloses the device of claim 1, wherein a size of the piston member and a transmission ratio is selected to maintain an opening force when the fluid is flowing through the passageway. (Col. 7, line 53 through Col. 8, line 29; Fig. 7; see how pressure in 36 would necessarily apply an opening force to at least 158 during operation)
	Regarding claim 8, Collette further discloses the device of claim 2, wherein the actuator includes one of: a bevel gear and a crankshaft configured to create a linear motion; a ball screw drive configured to create a linear motion; a direct connection to the pinion driving the rack; and a direct connection to the rocker lever mechanism. (Col. 7, line 53 through Col. 8, line 29; Fig. 7; for the purposes of this claim, only 154 is the actuator.  See how 154 is directly connected to 142 which is a rocker lever mechanism)
	Regarding claim 10, Collette further discloses the device of claim 1, wherein the actuator includes a pressure compensator (146).
	Regarding claim 11, Collette further discloses the device of claim 1, wherein the relative position is altered in a manner to create a frequency modulated pressure signal upstream the passageway with multiple frequencies, wherein at least one of the multiple frequencies and a phase of the frequencies are shifted for data transmission in the flowing fluid. (Col. 7, line 53 through Col. 8, line 29; Figs. 6 and 7; see how the frequency may be changed based on the pressure within 36)
	Regarding claim 12, Collette further discloses the device of claim 1, wherein the valve member is mechanically coupled to a spring (152).
	Regarding claim 14, Collette further discloses the device of claim 12, wherein the spring is configured to maintain an intermediate stroke position of the valve member with respect to the passageway. (see how the system may be adjusted via 146 to maintain a position of the valve assembly as desired by the user including an intermediate stroke position of the valve member via 152)
	Regarding claim 18, Collette further discloses the device of claim 1, wherein the mechanical connection is configured to transmit the second force to the valve member and apply the second force in a direction opposite the first force. (Col. 7, line 53 through Col. 8, line 29; Fig. 7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collette.
	Regarding claim 6, as best understood, Collette further discloses the device of claim 1, but fails to disclose wherein the mechanical connection has a transmission ratio selected from a ratio of 1:1 and a ratio that is different than 1:1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the transmission ratio of Collette to be selected from a ratio of 1:1 and a ratio that is different than 1:1 since applicant has not disclosed that having a transmission ratio of 1:1 and a ratio that is different than 1:1 solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that having a transmission ratio of 1:1 and a ratio that is different than 1:1, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, in para. [0053] of the specification, Applicant merely states that: 
Any suitable gear ratio or transmission ratio can be used. For example, the transmission assembly 68 can have a 1:1 gear ratio or a different gear ratio.
	Regarding claim 13, Collette further discloses the device of claim 12, wherein the spring is configured to create an oscillator with the inertia of moving components (Col. 7, lines 36-47; Fig. 7), but fails to disclose a first natural frequency of the oscillator selected to be in a range of 25% to 200% of one of selected frequencies of a modulated pressure signal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the natural frequency of the oscillator of Collette to be in a range of 25% to 200% of one of selected frequencies of a modulated pressure signal since applicant has not disclosed that having a natural frequency of the oscillator to be in a range of 25% to 200% of one of selected frequencies of a modulated pressure signal solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that having a natural frequency of the oscillator to be in a range of 25% to 200% of one of selected frequencies of a modulated pressure signal, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant does not disclose any criticality towards this specific range of frequency throughout the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rainer (US 4,641,289) discloses a process and device for transmitting information over a distance.
Hahn et al. (US 2005/0260089) discloses a reciprocating pulser for mud pulse telemetry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753